In a habeas corpus proceeding instituted by Mental Hygiene Legal Services on behalf of Camille H., who was admitted to Sagamore Children’s Esychiatric Center as a voluntary patient pursuant to an application by the Suffolk County Department of Social Services, the appeal is from an order of the Supreme Court, Suffolk County (Loughlin, J.), dated August 18, 2005, which denied the writ and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Camille H. has been released from the respondent’s facility. Accordingly, the instant appeal is academic. Miller, J.P., Adams, Goldstein and Covello, JJ., concur.